676 N.W.2d 625 (2004)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Dennis Michael PERKS, Defendant-Appellant.
Docket No. 125210, COA No. 237337.
Supreme Court of Michigan.
April 2, 2004.
On order of the Court, the application for leave to appeal the October 16, 2003 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CORRIGAN, C.J., dissents and states as follows:
I respectfully dissent from the order denying leave to appeal. I adhere to the views expressed in my previous concurring statement in People v. Perks, 469 Mich. 864, 666 N.W.2d 267 (2003).
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.